SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 14, 2013 VILLAGE SUPER MARKET, INC. (Exact Name of Registrant as specified in its charter) New Jersey 0-2633 22-1576170 (State or Other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 733 Mountain Avenue Springfield, New Jersey07081 (Address of principal executive offices) Registrant’s telephone number, including area code (973) 467-2200 Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communication pursuant to Rule 425 under the Securities Act ( 17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act ( 17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On June14, 2013, the Company announced that its Board of Directors declared quarterly cash dividends of $0.25 per Class A common share and $.1625 per Class B common share.The dividends will be payable on July 25, 2013 to shareholders of record at the close of business on July 2, 2013. Item 9.01Financial Statements and Exhibits Exhibit No.Description 99.1Press release issued by the registrant, date June 14, 2013 Signature Pursuant to the requirements of the Securities and Exchange Act of 1934. the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By: s/s Kevin Begley Name: Kevin Begley Title: Chief Financial Officer
